COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                January 8, 2015
                              No. 10-14-00373-CR
                            IN RE JUSTIN L. VENEGAS
                                       
                                       
                              Original Proceeding
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The Application for Writ of Mandamus and/or Prohibition filed by Justin L. Venegas has been considered by the Court.  Because the Court has no jurisdiction of this proceeding, the Court has determined that the Application for Writ of Mandamus and/or Prohibition should be, and hereby is, dismissed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk